         Case 7:19-cv-07089-KMK Document 32 Filed 01/02/20 Page 1 of 1

                                SILVERMAN I ATTORNEYS
                                &ASSOCIATES              AT LAW
                                                                                             •            T.


                                                                                             .~ I     t        i

                                                                                             l..1!f1· • ,
                                                          January 2, 2020


VIAECF
Hon. Kenneth M. Karas
United States District Judge
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


               Re:       JL. v. Beacon City School District, et al.
                         Docket No.: 19-CV-07089 (KMK)
                         Our File No.: 5001.531

Dear Judge Karas:

        We represent the Defendants in the above referenced matter and are writing with the
consent of Plaintiffs Counsel to request that the conference scheduled for 10:15 a.m. on January
10th be moved to a different time later that day. The reason for this request is that we have an
appearance before Judge Briccetti at 10:00 a.m. in another matter that has been scheduled for some
time. We have conferred with Plaintiffs Counsel and the parties are available on January 10th any
time after 12:00 p.m. If the conference cannot be rescheduled on January 10th , the parties will
provide the Court with alternative dates for the conference.

       Thank you for your consideration of this matter.

                                         Respectfully submitted,

                                   SILVERMAN & ASSOCIATES                    1G-- (t,.f,.,_'M I) ,r,.o..;J
                                                                              h, 1 / 11 / do al: Ja.oo
                                             Gerald S. Smith

                                                                                           ~Off:h-J/"
CC:    Hach Rose Schirrripa & Cheverie, LLP
       Attorneys for Plaintiff
       112 Madison A venue, 10th Floor
       New York, New York 10016
                                                                                                 /I
       Attention: Hillary Nappi, Esq.




                           445 Hamilton Ave., Suite #1102 I White Plains, NY 10601
                     914.574.4510 Main I 914.574.4515 Fax I silvermanandassociatesny.com
